Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 23 July 1801
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


               
                  Monsieur le Président,
                  New York 23 Juillet 1801
               
               J’ai bien à vous remercier de la continuation de vos bontés, et de toutes les marques que vous en avez données à moi, à ma Femme, à ma petite Fille dans notre trop court séjour à Washington-City.
               Mais, pour ne pas vous fatiguer de Lettres, j’ai cru devoir attendre que mon Fils le Manufacturier de Poudre, arrivé à Philadelphie quelques heures après que j’en ai êté parti, ait pu me rejoindre.
               J’avais à vous rendre compte du succès de son Voyage.
               Il a facilement joint aux connaissances approfondies qu’il avait déja toutes celles que le progrès de l’Art y a présentement ajoutées en France. Et il s’est mis en mesure, tant de perfectionner encore par lui même, s’il est possible, que d’être journellement instruit des progrès ultérieurs, s’il s’en fait.
               De sorte que nous pouvons le regarder comme un des plus habiles Poudriers du monde, et surement aujourd’hui comme le premier de ceux de l’Amérique.
               Il fait fabriquer en France les belles et cheres Machines qu’on ne pourrait que difficilement exécuter ici. Elles nous arriveront successivement dès que le Port du Havre sera débloqué.
               Nous allons nous occuper à choisir l’emplacement que vous m’avez déja vu rechercher et que je désirerais qui fût le plus rapproché qu’il sera possible de la Ville fédérale.
               Il peut en attendant procéder, si vous l’approuvez, au rafinement de votre Salpêtre: opération qui me parait pour les Etats unis plus raisonnable, plus prudente, et plus économique que de le vendre.
               Le Salpêtre est une richesse précieuse. Vous ne pouvez savoir si, aprés la Paix générale, les Anglais laisseront les mêmes facilités de s’en procurer dans l’Inde, ni si avec la cherté nécessaire de la main d’œuvre américaine, celui du Kentucky peut être établi à aussi bon marché que l’Indien.
               Le Salpêtre parfaitement pur tient beaucoup moins de place, et n’est pas sujet aux mêmes déchets que le Salpêtre brut ou mal purifié.
               Nous ne vous demanderons point d’argent pour ce travail. Nous prendrons notre salaire dans une part proportionnelle du Salpêtre purifié que vous arbitrerez dans votre sagesse d’après les fraix ordinaires que l’opération exige en ce Pays, et sur lesquels l’habileté de notre Chimiste pourra le mettre à portee de vous proposer une grande économie.
               J’espere que cela pourra vous convenir.
               Voudrez vous bien en parler au Général Dearborne, auquel j’écrirais si je n’estropiais pas trop cruellement la Langue anglaise, ou si la mienne lui êtait plus familiere.
               Il faudrait que le Général eut la bonté de nous indiquer dans quels magasins est votre Salpêtre brut, celui qui n’est qu’à demi purifié, celui même que l’on croit pur et qui peut ne l’être pas entierement. Il serait bon qu’il donnât l’ordre que l’on communiquât des échantillons de l’un et de l’autre à mon fils, ou même qu’on lui fit voir la masse de chaque espece, afin que d’après quelques essais sur le plus ou moins grand degré de pureté de ce Salpêtre, on pût calculer quelle quantité de Salpêtre exactement pur il en résultera; et que vous puissiez juger quelle portion vous en laisserez à l’Entreprenneur de la purification pour ses dépenses, ses peines et celles de ses ouvriers.
               
               Je désirerais que vous nous fissiez connaitre sur cela vos intentions.
               Je peux vous répondre de mon Zêle et de celui de toute ma Famille.—Vous voyez que les propositions et les tentations de l’Europe n’ont séduit aucun de nous, et que nous nous dévouons aux Etats unis de l’Amerique.
               Ma Femme, mon Fils, mon collegue Pusy et moi, vous prions d’agréer notre respectueux attachement.
               
                  
                     Du Pont (de Nemours)
                  
               
             
               editors’ translation
               
                  Mr. President,
                  New York, July 23, 1801.
               
               I thank you very much for your continued kindness to me and for all your courtesies to me, my wife and granddaughter during our too-short visit to Washington City.
               But, lest I tire you with letters, I thought it best to wait until my son, the manufacturer of powder, who arrived at Philadelphia a few hours after I had left there, could rejoin me.
               I wanted to report to you about the success of his journey.
               He had no difficulty in adding to the thorough knowledge that he already had of his art, all the improvements that have lately been developed in France. And he has prepared himself both to make his own improvements if that is possible, and to be informed daily of any changes that may be made.
               Therefore we may consider him one of the most able powdermen in the world, and surely the best in America today.
               He has beautiful and expensive machinery made in France that could hardly be made here. It will arrive in successive shipments as soon as the blockade of the port of Le Havre is lifted.
               We will now try to find a proper location, which I was already in search of when I saw you, and which I am anxious to have as near the federal city as may be possible.
               In the meantime, if you approve of it, he can proceed to do the refining of your saltpetre; which it seems to me, would be wiser, safer and more economical for the United States than to sell it.
               Saltpetre is a valuable possession. You cannot be sure that when peace is declared England will permit it to be exported from India as freely as heretofore, nor that the necessary cost of American labor may not make the Kentucky product as inexpensive as the Indian.
               Perfectly pure saltpetre can be more compactly stored and is not subject to the same waste as that which is crude or badly refined.
               We will not ask for any money for this work. We will take our payment in a proper proportion of refined saltpetre—terms on which you will decide in your wisdom after considering the usual cost of such work in this country; the skill of our chemist may make it possible for him to offer you a very low price.
               I hope this may recommend itself to you.
               Will you be so kind enough to speak of it to General Dearborn, to whom I would write if I did not mutilate the English language so cruelly or if my own were more familiar to him.
               
               It will be necessary for the general to be good enough to let us know in what magazines is your crude saltpetre, that which is partly refined and that which is believed to be pure and may not be perfectly so. It would be best if he would order that samples from each lot be sent to my son,—or even that he might see all of it in both kinds, so that he could make a careful examination of the quality of it all and give an estimate of the amount of perfectly refined saltpetre it will yield. From that estimate you can decide what proportion you will leave to the manufacturer, to pay for his expenses, his skill, and the work of his men.
               I shall be glad to know your intentions on all of this.
               I can assure you of my zeal and that of all my family. You see that the offers and the temptations of Europe have not seduced us and that we are devoting ourselves to the United States of America.
               My wife, my son, my partner Pusy and I beg to offer you the assurance of our respectful affection.
               
                  
                     Du Pont (de Nemours)
                  
               
            